Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 01/31/2022 have been fully considered and are made of record.
	a. Claims 10, 12 and 15 have been amended.
Reason for Allowance

3.	Claims 10-18 are allowed.

a)	Applicant amended independent claims 10, 15 and overcome rejection. Applicant’s arguments filed on 01/31/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “to detect a state of the wire rope based on a difference at substantially a same position between a first detection signal acquired by the first receiving coil and the second receiving coil of the detection coil in a first measurement and a second detection signal acquired by the first receiving coil and the second receiving coil of the detection coil in a second measurement after the first measurement” of independent claims 1, 15 and 17. Therefore, rejection sent on Office Action on 11/08/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 10, 15 and 17: 
As to claims 10-14 the present invention is direct to a wire rope inspection device comprising: Independent claim 1 identifies the uniquely distinct features of “to detect a state of the wire rope based on a difference at substantially a same position between a first detection signal acquired by the first receiving coil and the second receiving coil of the detection coil in a first measurement and a second detection signal acquired by the first receiving coil and the second receiving coil of the detection coil in a second measurement after the first measurement”.
As to claims 15-16 the present invention is direct to a wire rope inspection system comprising: Independent claim 15 identifies the uniquely distinct features of “detect a state of the wire rope based on a difference at substantially a same position between a first detection signal acquired by the first receiving coil and the second receiving coil of the detection coil in a first measurement and a second detection signal acquired by the first receiving coil and the second receiving coil of the detection coil in a second measurement after the first measurement”.
As to claims 17-18 the present invention is direct to A wire rope inspection method comprising: Independent claim 17 identifies the uniquely distinct features of “performing a second measurement for detecting the change in the magnetic field of the wire rope based on the difference between the detection voltage that changes with the magnetic flux that passes through the first receiving coil and the detection voltage that changes with the magnetic flux that passes through the second receiving coil and acquiring a second detection signal by the detection coil after the first measurement; and detecting a state of the wire rope based on a difference between the first detection signal and the second detection signal at substantially a same position”.
The closest prior art Kondoh et al. (Pub NO. US 2017/0038338 A1), HIROTA et al. (Pub No. US 2019/0079053 A1) teaches System and Method for Wire Rope Flaw Detection, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858